Citation Nr: 9909291	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  98-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to October 
1984.  He was on the temporary disability retirement list 
(TDRL) until March 27, 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, denying the veteran educational 
assistance benefits under the Montgomery GI Bill (Chapter 
30).


FINDINGS OF FACT

1.  The veteran served on active duty from July 1970 to 
October 1984.

2.  The veteran had remaining eligibility for Chapter 34 
educational assistance as of December 31, 1989.

3.  The veteran did not serve on active duty continuously for 
three years after June 30, 1985, nor was he discharged or 
released from active duty after June 30, 1985, because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, for 
convenience of the Government after completing 30 months of a 
three-year enlistment, involuntarily for convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. §§ 3011, 3018 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.6(b), 3.14(d), 
21.7040, 21.7044, 21.7045 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his active duty service 
should make him eligible for educational assistance benefits 
under Chapter 30.  In this regard, he argues that his 
"official retirement date" is March 27, 1989, the date he was 
removed from the TDRL.

Information from the DOD indicates that the veteran served on 
active duty from July 9, 1970 to February 10, 1977, and from 
November 13, 1979 to October 26, 1984.  Information from the 
DOD did not note a reason for the veteran's separation.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran served on 
active duty from November 13, 1979 to October 26, 1984.  
Prior active service of 9 years, 4 months and 4 days was 
noted.  The narrative reason for discharge was listed as 
"PHYSICAL DISABILITY (TEMPORARY)."  The veteran's DD Form 214 
indicates that the veteran's service characterization was 
"HONORABLE."

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040.  In this case, the evidence of record indicates that 
the veteran first entered on active duty in July 1970; 
therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A).

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), veterans with 
remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.  In this case, computerized Department of 
Defense data confirms that the veteran had remaining Chapter 
34 eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a).  In this case, the veteran did serve on active 
duty between October 19, 1984 and July 1, 1985.  However, 
because he last served on active duty on October 26, 1984, he 
did not serve continuously for three years after June 30, 
1985, nor was he discharged after June 30, 1985 for any of 
the aforementioned reasons.  In short, based on the veteran's 
period of active service, he does not qualify for Chapter 30 
educational benefits under 38 U.S.C.A. § 3011(a)(1)(B).

Eligibility for Chapter 30 educational assistance may also be 
established, notwithstanding any other provision of law, for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria, under 38 U.S.C.A. § 3018A.  
Finally, notwithstanding any other provision of law, 
educational assistance may be appropriate for individuals 
separated from active service with an honorable discharge and 
who receive voluntary separation incentives.  38 U.S.C.A. § 
3018B; 38 C.F.R. § 21.7045.  however, there is no evidence of 
record to suggest such circumstances to otherwise permit 
entitlement to Chapter 30 benefits.

The veteran has essentially argued that he served on active 
duty until March 27, 1989, the date he was removed from the 
TDRL.  However, the veteran's DD Form 214 indicates that he 
was separated from active duty and placed on Physical 
Disability (Temporary) in October 1984.  Information from the 
DOD also reflects that the veteran last served on active duty 
in October 1984.  "Active duty" means full-time duty.  See 
38 C.F.R. § 3.6(b) (1998).  Under VA regulations, 
determinations by the service department as to the veteran's 
honorable service will be binding on the VA.  38 C.F.R. § 
3.14(d) (1998).  Any dispute regarding the effective date of 
the veteran's release from active service should be addressed 
to the service department.

The Board further observes that the veteran and his 
representative have requested relief from the "10 year 
expiration date," evidently referring to regulations 
regarding the delimiting date for entitlement to certain 
education benefits.  However, as the veteran has not 
established eligibility for Chapter 30 educational assistance 
benefits, any question concerning limitation of their use is 
not currently before the Board.

The Board acknowledges the arguments advanced by the veteran; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific.  The Board is not free to deviate from the law 
as passed by the Congress.  Based on the foregoing, the Board 
finds that there is simply no legal basis to find the veteran 
eligible for educational assistance benefits under Chapter 
30.  As the disposition of this claim is based on the law, 
and not on the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for Chapter 30 educational assistance benefits is 
denied.


		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


